Unpublished opinions are not binding precedent in this circuit
PER CURIAM:
Burl Anderson Howell appeals the district court’s orders dismissing his civil action for lack of subject matter jurisdiction and denying his motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny Howell’s pending motions and affirm for the reasons stated by the district court. See Howell v. United States, No. 5:14-cv-00898-F (E.D.N.C. Feb. 29, 2016; Nov. 24, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED